DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III, species of Fig. 1 and “valve.” in the reply filed on 18 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 19, 26, 34 and 36-39 are withdrawn from consideration as being directed to non-elected species Fig. 3, and/or dependent from a withdrawn claim.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fiber optic cable, being disposed internally within a/the production tubing (element 106), being “temporarily attached” or “permanently mounted configuration,” as recited in instant dependent claims 33 and 35 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15, 20, 24, 25, 27, 28, 31-33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-15, 20, 32 and 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are that the fiber optic cable is the means to measure/record pressure pulse data to determine the deployment profile of the fiber optic cable.  As claimed, it is unclear as to what measurement device is being 
Claims 24, 25, 27, 28, 31 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Instant independent claim 24 does not recite that the fiber optic cable is performing a measuring step of the pressure pulse as it travels in the production tubing to be subsequently recorded by the information handling system. As claimed, it is unclear as to what measurement device is being employed to make measurements of the pressure pulse, to be subsequently recorded, further adding indefiniteness.  All dependent claims are similarly rejected, or due to their dependency.
The term “near” in claim 27 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the term “near” is unclear, thus rendering claim 27 and it’s dependents, being 28, 21 and 35.
The Examiner strongly suggests Applicant perform a thorough review of the claims to remedy any additional issues regarding indefiniteness due to antecedent basis issues and other types.



Conclusion
Although there are no rejections made by the Examiner under prior art, this is not an indication of allowable subject matter.  A complete search and consideration of the prior art and the claimed invention could not be made by the Examiner, due to the presence of numerous rejections under 35 U.S.C. 112.  Upon Applicant’s amendments to overcome these rejections, as search and consideration will again be performed by the Examiner, potentially resulting in a Final Rejection.  The closest prior art references are U.S. 2013/0021874 to Hartog et al., U.S. 2017/0131418 to Barron et al. and U.S. 2008/0239872 to Miller et al., which all disclose well measurement systems, and in combination, teach fiber optic cable deployment/length determinations based on acoustic/pressure/sound pulses/waves.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861